WALLACE, JUDGE:
The claimant filed this claim in the amount of $300.00 against the respondent for damages sustained to his 1978 Thunderbird automobile. It developed at the hearing that damages sustained to the automobile were $657.76, and the Court amended the complaint to correspond with the evidence.
On February 10, 1981, the claimant was driving his automobile southerly on W.Va. Route 14 from Viecna, West Virginia to Valley Road in Parkersburg. It was cold and clear and the highway was dry. The claimant was proceeding at 30-35 miles per hour in the outside lane of Route 14, which is a fourlane highway. At the intersection of 23rd Street in Vienna, claimant’s automobile struck a pothole in the left-hand side of the traffic lane in which he was travelling. The hole was in the berm adjacent to the median and extended a short distance into the highway. The left front and rear wheels and tires were damaged.
The claimant testified that he travelled the road frequently but had never seen the hole that he struck and that there were no southbound vehicles in front of him.
This Court has, over the years, been presented with claims of a similar nature, and with few exceptions, has declined to *109make awards primarily on the basis that respondent is not an insurer of motorists using the highways of this State. See Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). There must be proof that the respondent knew or should have known of the existence of the particular pothole and that the respondent had sufficient time within which to repair the same. The record is devoid of any such evidence and, accordingly, the Court must deny this claim. Blackwell v. Dept. of Highways, 13 Ct.Cl. 121 (1980).
Claim disallowed.